 Case 6:20-cv-00652-JDK-JDL Document 10 Filed 02/05/21 Page 1 of 1 PageID #: 40




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
HERMAN LEE KINDRED, #0671207,              §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §     Case No. 6:20-cv-652-JDK-JDL
                                           §
TDCJ DIRECTOR, et al.,                     §
                                           §
      Defendants.                          §
                                           §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s case is DISMISSED WITH PREJUDICE for

 purposes of proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g), but

 without prejudice as to the refiling of his claims without seeking in forma pauperis

 status. All pending motions are DENIED as MOOT.

       The Clerk of the Court is instructed to close this case.

        So ORDERED and SIGNED this 5th day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
